Citation Nr: 1825587	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as a result of herbicide agent (Agent Orange) exposure during service.  

2.  Entitlement to service connection for any heart condition, to include ischemic heart disease, claimed as a result of herbicide agent (Agent Orange) exposure during service.  

3.  Entitlement to service connection for any bilateral leg condition (claimed as bilateral leg problems and numbness in legs).

4.  Entitlement to service connection for any respiratory condition, to include as a result of asbestos exposure.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 203 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The scope of the claim of service connection for any bilateral leg condition is broad.  Based on the Veteran's statements and the assembled evidence, it includes peripheral neuropathy and peripheral artery disease (PAD).  Likewise, the claim of service connection for a psychiatric condition includes any psychiatric diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the pendency of this appeal, in March 2016, the Veteran filed a new claim of service connection for ischemic heart disease due to Agent Orange exposure.  The Board notes that this claim is duplicative of the pending claim of service connection for a heart condition, which he also contends is due to Agent Orange exposure.  As it is not a new or different issue, the new claim requires no further action and neither confers nor deprives the Board of appellate jurisdiction over the claim.  

The appeal was certified to the Board in April 2015.  The Veteran was notified of this action by two letters sent in May 2015 and informed that he had 90 days to appoint a representative.  In June 2015, the Board informed the Veteran that his appeal was received and that he had 90 days from the date of the letter to appoint a new representative and submit additional argument or evidence.  In January 2018, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans.  Pursuant to 38 C.F.R. § 20.1304 (b) (2017), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  No good cause explanation for a change in representation has been received.  Accordingly, the Board may not accept the Veteran's January 2018 appointment of DAV as it pertains to this appeal.  See 38 C.F.R. § 20.1304 (b)(1)(i) (2017).

In March 2018, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in August 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).  Copies of service personnel records and new VA medical records were received subsequent to the August 2014 statement of the case.  In light of the decision below either remanding or granting the benefit sought in full, a waiver of RO consideration of the evidence is not needed.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a bilateral leg condition, a respiratory condition, hypertension, and a psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is diagnosed with type II diabetes mellitus and coronary artery disease, a type of ischemic heart disease, and he set foot in the Republic of Vietnam during the Vietnam era.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for type II diabetes mellitus, as presumptively due to Agent Orange exposure, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

2.  The criteria to establish service connection for ischemic heart disease manifested by coronary artery disease, as presumptively due to Agent Orange exposure, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As relevant, the Veteran is seeking service connection for type II diabetes mellitus (herein after "diabetes") and a heart condition.  As he wrote in his July 2013 notice of disagreement (NOD), he maintains that he had two flights to Vietnam while on a temporary duty assignment (TDY) to Clark Air Force Base in the Philippines in 1964.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents includes, but is not limited to Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes and ischemic heart disease (including coronary artery disease).  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Discussion
  
In this case, the Board finds that the evidence is in equipoise on all material elements of the claim.

There is no material dispute that the Veteran is diagnosed with diabetes and coronary artery disease (CAD).  Private treatment records, including in March 2012 reflect these diagnoses.  Accordingly, a current diagnosis is established for both claims.  

The main issue in dispute in this case concerns whether the Veteran was exposed to Agent Orange in Vietnam.  He wrote in February 2012 and July 2013 that he visited Vietnam twice.  He indicates that he was on TDY to Clark Air Force Base (AFB) in the Philippines at the time.  

The Veteran's service personnel records (SPRs) include TDY orders to Clark AFB from Andersen AFB in Guam in August 1964.  The assignment was to begin in early August 1964 and last for 23 days.  (The Board notes that, based on the exact dates given in the TDY order, the Veteran would have returned to Andersen AFB later in August 1964).  

Furthermore, according to an October 1964 enlisted performance evaluation, the Veteran had TDY to the Philippines in September 1964, "where he launched and received his aircraft without deviation on all missions for 15 days."  

The Board notes that the exact dates on the TDY Order and the performance evaluation do not match.  One states that the TDY was in August while the other says September 1964.  Nonetheless, it is not materially in dispute that the Veteran had TDY to Clark AFB.  

There is no objective evidence establishing that the Veteran flew to Vietnam from Clark AFB.  The service department wrote a letter in December 2017 confirming that the Veteran's unit history did not mention sending anyone to Vietnam, but did mention that two aircraft and crews were sent to Clark AFB and, from there, to Da Nang, Republic of Vietnam, twice in August 1964.  It also sent "some of its helicopters to Da Nang A[ir] B[ase]" a "few times in August 1964."  

With the December 2017 letter, the service department included extracts from the unit's monthly historical reports for August 1964.  These reports show multiple flights to and from Da Nang in Vietnam.  The names of the flight crew are listed, but no other personnel are identified.  

Aside from this evidence, the Veteran's personnel records include multiple performance evaluations, which reflect that he was considered an "outstanding" airman who was "one of the most experienced" crew chiefs on the flight line.    

Based on this record, the Board finds that the Veteran's account of flying to Vietnam on at least two occasions is credible.  The unit's reports did not specially identify him as accompanying the flights, but the reports only listed the flight crew and not the maintenance crew.  To this extent, it appears likely, especially in the context of his credible statements, that he would have been sent on the flights to Vietnam due to his being an "outstanding" and "most experienced" crew chief.  

Thus, the evidence makes it at least equally likely that the Veteran set foot in Vietnam.  Accordingly, his exposure to Agent Orange is established.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

As a final matter, the Board notes that diabetes and CAD are diseases that are considered presumptively associated with Agent Orange exposure.  (Section 3.309(e) specifies that CAD is a form of ischemic heart disease).  For purposes of this decision, the Board will assume that the diseases have manifested to at least a degree of 10 percent.  Accordingly, a nexus is established.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).   This means, in turn, that all elements of the claims of service connection for diabetes and a heart condition are established, and the claims are granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 


ORDER

Service connection for type II diabetes mellitus is granted.  

Service connection for a heart condition manifested by CAD is granted.  


REMAND

After conducting a preliminary review of the remaining issues, the Board finds that further evidentiary development is warranted before a final decision may be reached.  


Leg Condition 

In his August 2013 notice of disagreement (NOD), the Veteran wrote that he had continued to receive treatment for bilateral leg numbness, which was "possibly bilateral peripheral neuropathy in my lower extremities."  The Board notes that the currently available private and VA medical records do not reflect a diagnosis of peripheral neuropathy.  Most recently, a December 2012 problem list from his private provider lists a diagnosis of peripheral arterial disease (PAD), but does not include peripheral neuropathy.  A July 2009 private treatment record indicates that the associated symptoms of PAD were tightness in his calves and cramps/spasms in his feet and calves.  The Board notes that these are different symptoms from those claimed as peripheral neuropathy.  To this extent, a March 2012 private consultation indicated a neurology examination within normal limits.  

Despite the absence of a peripheral neuropathy diagnosis, the private treatment records currently associated with the claims file are only recent as of December 2012.  The Veteran's August 2013 NOD indicates ongoing treatment for numbness after December 2012.  This shows that further private medical records remain outstanding.  Because those subsequent private treatment records appear potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

The Board also finds that a VA examination is needed to address whether the Veteran's PAD may be secondary to (caused or aggravated by) his now service-connected diabetes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Respiratory Condition

The Board also finds that a VA examination is needed to address the claimed respiratory condition.  

The Veteran's private medical records, including the latest available problem list from December 2012, reflect a diagnosis of chronic obstructive pulmonary disease (COPD).  At present, the evidence indicates multiple potential etiologies.  

First, a March 2012 private treatment record shows a history of smoking for 40 years with a 20-pack year history.  It is commonly understood that smoking is associated with COPD.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015).  

Second, the Veteran wrote in his original claim form (VA Form 21-526) in October 2011 that he was exposed to asbestos from aircraft maintenance.  His service personnel records confirm his duties in this capacity.  According to the VBA Manual M21-1, an aviation machinist's mate (as the Navy's equivalent specialty) had "probable" asbestos exposure whereas an aircraft maintenanceman (Master Chief) had "minimal" probability of exposure.  See VBA Manual M21-1, IV.ii.1.I.3.d., Use of Navy MOS to Determine Probability of In-Service Asbestos Exposure (explaining that if a Veteran from another branch of service held one of the occupations listed, the probability of exposure should be conceded accordingly).  This indicates that the Veteran likely had minimal or probable asbestos exposure during service.  See VBA Manual M21-1,  IV.ii.1.I.3.f., Requesting a Respiratory Examination and Opinion for Claims Based on Asbestos Exposure.  

Finally, as a third potential etiology of COPD, an October 1964 enlisted performance evaluation states that the Veteran "[c]leans aircraft and engines, using solvents and other cleaning materials."  On this basis, it has been recognized by VA that industrial solvents may have contained toxic substances that can cause short-term and long-term health effects.  See, e.g., VA, Health Care " Public Health " Military Exposures " Industrial Solvents, available at https://www.publichealth.va.gov/exposures/solvents/index.asp (last visited April 2018).  

A VA examination was previously conducted in December 2012.  The VA examiner found that the Veteran did not have and never had a diagnosed respiratory condition.  The VA examiner found no diagnosis associated with treatment during service in January 1963 for probably upper lobe pneumonia (early).  The VA examiner also stated that "COPD/emphysema secondary to ongoing tobacco abuse history would be expected," but the VA examiner did not make such a diagnosis.  To this extent, the VA examiner's factual foundation was incorrect as the private medical records at that time showed a diagnosis of COPD.  It appears that the VA examiner may not have had those private medical records to review.  In either event, the VA examiner's conclusions are incomplete as the VA examiner did not address the other potential etiologies involving asbestos exposure and solvent exposure.  

Accordingly, a new VA examination is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Hypertension

The Board likewise finds that a VA examination is needed to address hypertension.  The evidence shows that the Veteran has hypertension and he is presumed to have been exposed to Agent Orange during service.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A VA examination is also needed to address whether hypertension is associated with diabetes.  

PTSD

Finally, a VA examination has not been conducted to address the claimed psychiatric disorder.  

As set forth in a February 2012 stressor statement, the Veteran maintains that he was exposed to bombs exploding and incoming small arms fire during his two flights to Vietnam.  At present, for purposes of this remand, the Board finds that his stressors are credible and consistent with his service.  A VA examination has not been conducted, but is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include ongoing treatment for symptoms of numbness in the lower extremities.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Arrange for the Veteran to undergo a VA examination to address the claimed bilateral leg disorder.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all leg disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?  

If peripheral neuropathy is diagnosed, the examiner should address whether diagnosis is consistent with early-onset peripheral neuropathy.  

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that any current or past condition is due to the Veteran's presumed Agent Orange exposure during service in Vietnam? 

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(c) For each diagnosed disorder, is it otherwise at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(d)  If not directly related to service on the basis of questions (b) or (c), is any leg condition proximately due to, the result of, or caused by any other medical condition(s), such as diabetes?  If so, please identify the primary medical condition(s).  

(e)  If not caused by another medical condition, has any disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as diabetes?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Arrange for the Veteran to undergo a VA examination to address the claimed respiratory disorder.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all respiratory disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include his exposure to cleaning solvents as an aircraft mechanic (as discussed herein above) or, alternatively, his presumed Agent Orange exposure? 

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" to Agent Orange exposure is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Forward the claims file to an appropriate clinician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

(a)  The clinician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(b)  If not directly related to service on the basis of question (b), is hypertension proximately due to, the result of, or caused by any other medical condition(s), such as diabetes?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has hypertension been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as diabetes?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based. 

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  Then, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought has not been granted, issue an SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


